J-S35029-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P.
65.37

DEBORAH M. BOWEN,                               IN THE SUPERIOR COURT
                                                          OF
                                                     PENNSYLVANIA
                            Appellant

                      v.

MARK P. BOWEN,

                            Appellee               No. 3093 EDA 2015


            Appeal from the Order Entered September 14, 2015
           In the Court of Common Pleas of Montgomery County
                    Civil Division at No(s): 2014-24187


BEFORE: FORD ELLIOTT, P.J.E., BENDER, P.J.E., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                           FILED JUNE 21, 2016

        Deborah M. Bowen (Deborah) appeals from the order entered on

September 14, 2015, after a de novo hearing, that required Mark P.

Bowen (Mark)1 to pay to Deborah the amount of $1100.00 per month

for spousal support. We vacate and remand.2
____________________________________________


1
    Mark, who has proceeded pro se, has not filed a brief with this Court.
2
  Upon receipt of this appeal, this Court entered a per curiam order,
dated October 28, 2015, directing Deborah to show cause why her
appeal should not be quashed in that it was unclear whether the order
was in fact a final appealable order. See Pa.R.A.P. 341(b)(1) (a final
order is any order that disposes of all claims and of all parties);
Leister v. Leister, 684 A.2d 192 (Pa. Super. 1996) (spousal support
is not appealable until all economic issues in a divorce action have
been resolved). Deborah’s response, dated November 4, 2015, stated
that she has not filed a divorce complaint nor has she been served
(Footnote Continued Next Page)
J-S35029-16



      The trial court’s order provided that:

      [Deborah’s] only source of income is SSI [disability
      benefits] in the amount of $675 per month.

      [Mark’s] net income after legal deductions is $4494.03 per
      month and … he pays $820.01 per month for medical and
      dental insurance for himself and [Deborah].

      Effective June 12, 2014 and thereafter, [Mark] (Payor in
      Support) is ordered to pay to PA SCDU, PO Box 69110,
      Harrisburg, Pa 17106-9100 the amount of $1100.00 per
      month for spousal support.

      A deviation from the Guideline calculation has been applied
      due to other income in [Deborah’s] household; medical
      expenses not covered by insurance and other relevant
      factors including that the parties have been separated
      since 20[1]1.[3]

      The monthly support obligation includes cash medical
      support in the amount of $250 annually for unreimbursed
      medical expenses incurred for spouse.        Unreimbursed
      medical expenses of [Deborah] that exceed $250 annually
      shall be allocated between the parties. The party seeking
      allocation of unreimbursed medical expenses must provide
      documentation of expenses to the other party no later than
      March 31st of the year following the calendar year in which
      the final medical bill to be allocated was received. The
      unreimbursed medical expenses are to be paid as follows:

                       _______________________
(Footnote Continued)

with a divorce complaint. Therefore, it appears that no other action is
pending between the parties and we will consider the order appealed
from as a final order.
3
  The trial court’s support order provided that the parties have been
separated since 2001.       However, in the trial court’s opinion, it
recognized that the order contained a “scrivner’s error” and clarified
that the parties have actually been separated for four years, i.e., since
2011. See Trial Court Opinion (TCO), 12/2/15, at 2.



                                        -2-
J-S35029-16


            70% by [Mark] and 30% by [Deborah]

            [Mark] to provide Medical Insurance

Trial Court Order, 9/10/15, at 1.

      Deborah filed a timely appeal and now raises the following four

issues for our review:

      1. Did the trial court error [sic] in failing to calculate the
      presumptive award of Spousal Support under the support
      guidelines pursuant to PA Rule of Civil Procedure 1910.16 -1(d)?

      2. Did the trial court error [sic] in failing to calculate the
      adjustments to the presumptive award of Spousal Support under
      the support guidelines because of health related premium
      payments paid by one party for the other pursuant to PA Rule of
      Civil Procedure 1910.16 -6(b)?

      3. Did the trial court error [sic] in failing to calculate the
      adjustments to the presumptive award of Spousal Support under
      the support guidelines because of anticipated regular
      unreimbursed medical expenses under the Support Guidelines
      using Pennsylvania Rule of Civil Procedure 1910.16- 6(c)(5)?

      4. Did the trial court abuse its discretion by failing to provide
      reasons for a downward deviation from the presumptive award
      of Spousal Support under the support guidelines pursuant to PA
      Rule of Civil Procedure 1910.16 -5?

Deborah’s brief at 3.

      Generally, when reviewing a spousal support order, we are bound by

the following well-settled standard:

            We may reverse a support order only where
            the order cannot be sustained on any valid
            ground.     Absent an abuse of discretion or
            insufficient evidence to sustain the support
            order, this court will not interfere with the
            broad discretion afforded the trial court…[.]
            Where there is insufficient evidence to support


                                    -3-
J-S35029-16


             the trial court's order, the judgment is
             manifestly  unreasonable  and   must  be
             reversed.

      Strawn v. Strawn, 444 Pa. Super. 390, 664 A.2d 129,
      131 Pa. Super. 1995) (citing McKolanis v. McKolanis,
      435 Pa. Super. 103, 644 A.2d 1256 (Pa. Super. 1994)). In
      evaluating a spouse’s support obligation, the trial court
      must consider the spouses’ income, potential earning
      capacity, and other property and financial resources.
      Brotzman-Smith v. Smith, 437 Pa. Super. 509, 650 A.2d
      471, 475 (Pa. Super. 1994). We bear in mind that, in
      addition, the amount of the award must be fair,
      nonconfiscatory, and attendant to the circumstances of the
      parties. Id.

Haselrig v. Haselrig, 840 A.2d 338, 339-40 (Pa. Super. 2003).

      Deborah first asserts that the trial court failed to calculate the

presumptive award under the support guidelines as required by Pa.R.C.P.

1910.16-1.     Specifically, Rule 1910.16-1(d) provides that there is “a

rebuttable presumption that the amount of the award determined from the

guidelines is the correct amount of support to be awarded.” Id. Although

Deborah acknowledges that the trial court correctly accepted Mark’s net

monthly income as $4,494.03, and her net monthly income from her social

security disability benefits as $675.00, she points out that the court did not

calculate the presumptive award determined from the guidelines, which she

now claims would be $1,527.60. Having scoured the record, we are unable

to locate a guideline support amount calculated by either the court or the

domestic relations office.




                                 -4-
J-S35029-16


     We do recognize that in directing that Mark pay to Deborah $1,100 per

month for spousal support, the court explained that it deviated from the

guideline calculation, however, by how much is an unanswered question.

While the section of the Rules of Civil Procedure dealing with support

matters provides for deviation from the guidelines, the starting point is the

guideline amount. See Pa.R.C.P. 1910.16-5(a). That section states “[i]f the

amount of support deviates from the amount of support determined by the

guidelines, the trier of fact shall specify, in writing or on the record, the

guideline amount of support, and the reasons for, and findings of fact

justifying, the amount of the deviation.” Id. (emphasis added).

     Due to the failure of the court to include some of these requirements

as set forth in Rule 1910.16-5, our review of the issues raised by Deborah

cannot be accomplished. Therefore, we are compelled to vacate the order

appealed from and remand for further proceedings.

     Order vacated.    Case remanded for proceedings consistent with this

memorandum. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/21/2016




                                 -5-
J-S35029-16




              -6-